Citation Nr: 0335334	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-41 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident, secondary to service-connected 
residuals of a skull fracture.


REPRESENTATION

Appellant represented by:	Joan A. Mooney, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from April 1970 to March 
1973.

The case comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) dated June 2003, which vacated a May 2002 
Board decision and remanded the case for further development. 
The case arose from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In this regard, the Court in its June 2003 order granted a 
motion to vacate and remand the issue on appeal.  The motion 
for remand noted, amongst other things, that the May 2002 
Board decision failed to adequately consider the changes in 
the law pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103(a), and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  See also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  At 
present, the appellant's appeal is once again before the 
Board pursuant to the June 2003 Court Order.

The Board notes that the veteran presented testimony during a 
video conference hearing on appeal before the undersigned 
Veterans Law Judge (VLJ) in November 1997.  A copy of the 
hearing transcript issued following the hearing is of record. 


REMAND

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  Moreover, in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1). 

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA and the holding in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  For the reasons described below, the case is 
remanded to the RO for additional development. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); and Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  The 
claims files must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issue on appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to the issue on 
appeal, since discharge from service to 
the present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file, including Drs. Sandoz, 
Faircloth and Parker.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment relevant to the 
issue on appeal at any VA medical 
facility since his discharge from service 
to the present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above 
has been completed:
a)  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by a neurologist in order to evaluate the 
nature, severity, and etiology of the 
claimed residuals of a cerebrovascular 
accident (CVA) secondary to service-
connected residuals of a skull fracture.  
If no such disorder/residuals are found 
by the examiner, the examiner should so 
indicate.  The RO must make the claims 
files available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis(es) of the claimed residuals of 
a CVA.  The examiner should review all of 
the veteran's in-service and post-service 
medical records and history, including 
Dr. Parker's statements dated November 
1995, January 1996, October 1997 and 
February 1999; the December 1998 VA 
neurological examination; the statements 
from Dr. Sandoz dated August 2003 and 
November 2003; and the statement from Dr. 
Faircloth received in November 2003.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed residuals of a cerebrovascular 
accident are proximately due to the 
service-connected residuals of a skull 
fracture, as opposed to any nonservice-
connected disorder including any vascular 
disorder.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the currently claimed residuals of a 
cerebrovascular accident became manifest 
during active service, were incurred 
during active service, became manifest to 
a compensable degree within a one year 
period of his discharge from active 
service, or are otherwise related to any 
in-service incident or injury.  Lastly, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed residuals 
of a cerebrovascular accident are related 
to any post-service event(s) or diseases.  
If the etiology of the claimed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's residuals of a cerebrovascular 
accident.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders.

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection
for the residuals of a cerebrovascular 
accident, to include as secondary to 
service-connected residuals of a skull 
fracture.  In adjudicating this claim, 
the RO should take into consideration 38 
C.F.R. § 3.310 (2003).  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




